Citation Nr: 1033112	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  09-37 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to service connection for a left leg disability, 
status post amputation of the left leg below the knee, to include 
as secondary to service-connected dermatitis of the lower 
extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1943 to March 1946.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2009 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire. 

In September 2009, the Veteran testified before a hearing officer 
at the RO.  A transcript of the hearing is of record.

In September 2008, the Veteran contacted VA and indicated an 
intent to file a claim for entitlement to service connection for 
a left foot condition manifested by the amputation of a left toe.  
Ten days later, he again called VA and clarified that his claim 
involved the left leg in a below the knee amputation.  The RO 
addressed both the left leg and left toe amputation in its 
February 2009 rating decision on appeal, as well as the Veteran's 
diagnosed peripheral vascular disease and diabetes mellitus.  The 
Board has characterized the issue in this case as entitlement to 
service connection for a left leg disability, status post 
amputation of the left leg below the knee, to address all the 
symptomatology reported by the Veteran.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its February 2009 rating decision denying the claim on appeal, 
the RO noted that it reviewed records of the Veteran's VA 
treatment dated between June 1996 and January 2009.  Review of 
the claims folder shows that while some VA treatment records are 
of record (dating from the 1960s and the period between June to 
November 2008), the bulk of the VA records referenced by the RO 
and used in its rating decision are not included in the claims 
folder.  Additionally, Veteran has reported undergoing treatment 
at the Manchester and Concord VA Medical Centers (VAMCs) for the 
last 50 years.  There is no indication that attempts have been 
made to obtain these records.  

The procurement of potentially pertinent VA medical records 
referenced by the Veteran is required.  Where VA has constructive 
and actual knowledge of the availability of pertinent reports in 
the possession of the VA, an attempt to obtain those reports must 
be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Upon 
remand, efforts to obtain the records referenced by the Veteran 
must be made, and copies of all the records must be associated 
with the claims folder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain all available records of 
treatment from the Manchester and Concord 
VAMCs dating from 1958 to the present.  
Copies of all such records must be 
associated with the claims folder, and all 
attempts to obtain them must be documented. 

2.  Readjudicate the claim.  If the 
benefits sought on appeal are not fully 
granted, issue a supplemental statement of 
the case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



